1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELLIOT SCOTT GRIZZLE,                               Case No.: 17-cv-00813-JLS-RBM
12                                      Plaintiff,
                                                         ORDER:
13   V.
                                                         (1) GRANTING JOINT MOTION TO.
14   COUNTY OF SAN DIEGO, et al.,
                                                         EXTEND DISCOVERY-RELATED .
15                                  Defendants.          PRETRIAL DEADLINES;
16
                                                         AND
17
                                                         (2) FOURTH AMENDED
18
                                                         SCHEDULING ORDER
19
                                                         [Docs. 135, 141]
20
21
22         Before the Court is Plaintiff Elliot Scott Grizzle ("Plaintiff') and Defendants County
23   of San Diego, Sheriff William Gore, Lieutenant Lena Lovelace, and Sergeant Aaron
24   Boorman's (collectively "Defendants") Joint Application to Extend Discovery-Related
25   Pretrial Deadlines by Forty-Five Days ("Joint Motion"). (Doc. 141.) The Joint Motion
26   ~equests that the Court continue the discovery-related pretrial deadlines set forth in the
27   March 15, 2021 Third Amended Scheduling Order ("Scheduling Order") by forty-five
28   days. (Docs. 135, 141 a~ 1, 4.) This is the parties' fourth request for a continuance. (Doc.


                                                     1
                                                                               17-cv-00813-JLS-RBM
 1   141 at 2.) The parties allege good cause exists for a continuance because Plaintiffs
 2   incarcerated status has prevented timely completion of written discovery and hindered the
·3   ability of Defendants to propound Plaintiffs deposition in a timely fashion. (Id. at 2.) The
 4   parties contend they are ready to proceed with Plaintiffs deposition on July 12, 2021, and
 5   do not anticipate another delay. (Id. at 3.) Moreover, the parties allege a continuance will
 6   not prejudice the parties. (Id.)
 7         A scheduling order may be modified only upon a showing of good cause and with
 8   the judge's consent. FED. R. CIV. P. 16(b)(4 ); see, e.g., Johnson v. Mammoth Recreations~
 9 Inc., 975 F.2d 604, 609 (9th Cir. 1992) (stating, "the focus of [the good cause] inquiry is
10   upon the moving party's reasons for seeking modification.").
11         This case was in the initial pleading stage from 2017-2020 (Docs. 1-121 ). However,
12   the parties have acted diligently since Defendants answered the Third Amended Complaint,
13   and they have attempted to comply with the Scheduling Order deadlines. (See Docs. 123,
14   128, 132-133, 136-137.) The Court takes note of the parties' diligence and the challenges
15   that the ongoing COVID-19 pandemic presents to the discovery process, especially for
16   incarcerated litigants .. A continuance of time allows the parties additional time to conduct
17 fact and exp~rt discovery. As such, good cause exists to grant a continuance of time. The
18   parties are cautioned, however, that discovery should be pursued diligently to avoid further
19   delays or continuances.
20         Accordingly, the Joint Motion (Doc. 141) is GRANTED. The March 15, 2021
21   Scheduling Order (Doc. 135) is hereby AMENDED AS FOLLOWS:
22          1.    All fact discovery shall be completed by all parties by August 30, 2021.
23   "Completed" means that all discovery under Rules 30-36 of the Federal Rules of Civil
24   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
25   time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
26   into account the times for service, notice and response as set forth in the Federal Rules of
27   Civil Procedure. Counsel shall promptly and in good faith meet and confer with
28   regard to all discovery disputes in compliance with Civil Local Rule 26.l(a). The Court

                                                  2
                                                                                l 7-cv-00813-JLS-RBM
 1 expects counsel to make every effort to resolve all disputes without court intervention
 2    through the meet and confer process.     If the parties reach an impasse on any discovery
 3    issue, counsel shall file an appropriate motion within the time limit and procedures outlined
 4    in the undersigned magistrate judge's chambers rules. A failure to comply in this regard
 5    will result in a waiver of a party's discovery issue. Absent an order of the Court, no
 6    stipulation continuing or altering this requirement will be recognized by the Court.
 7          2.     The parties shall designate their respective experts in writing by October 4,
 8    2021. The parties must identify any person who may be used at trial to present evidence
 9    under to Rules 702, 703 or 705 ofthe Federal Rules of Evidence. This requirement is not
10    limited to retained experts. The date for exchange of rebuttal experts shall be by October
                                          .       .       .


11    18, 2021. The written designations shall include the name, address and telephone number
12    of the expert anda·reasonable summary of the testimony the expert is expected to provide.
13    The list will include the normal rates the expert charges for deposition·and trial testimony.
14          3.     By November 15, 2021, each party shall comply with the disclosure
15    provisions in Rule 26(a)(2)(A) and (B) of the Federal Rules of .Civil Procedure. This
16    disclosure requi~ement applies to all persons retained or specially employed to provide
17    expert testimony, or whose duties as an employee of the party regularly involve the giving
18    of expert testimony. Except as provided in the paragraph below, any party that fails
·19   to make these disclosures shall not, absent substantial justification, be permitted to
20    use evidence or testimony not disclosed at any hearing or at the time of trial. In
21    addition, the Court may impose sanctions as permitted by FED. R. CIV. P. 37(c).
22          4.     Any party shall supplement its disclosure regarding contradictory or rebuttal
23    evidence under FED. R. CIV. P. 26(a)(2)(D) by November 29, 2021.
24          5. · All expert discovery shall be completed by all parties by December 13, 2021.
25    The parties shall comply with the same procedures set forth in the paragraph governing
26    fact discovery.
27          6.     Failure to comply with this section or any other discovery order of the court
28    may result in the sanctions provided for in FED. R. CIV. P. 37, including a prohibition on

                                                      3
                                                                                 17-cv-00813-JLS-RBM
 1 the introduction of experts or other designated matters in evidence.
 2          7.     All other pretrial motions must be filed by January 7, 2022. Counsel for the
3 moving party must obtain a motion hearing date from the law clerk of the judge who will
 4   hear the motion. The period of time between the date you request a motion date and the
 5   hearing date may vary fro~ one district judge to another. Please plan accordingly. Failure
 6   to make a timely request for a motion date may result in the motion not being heard.
 7   Motions in, Limine are to be filed as directed in the Civil Local Rules, or as otherwise set
 8   by the district judge. ·
 9          8.     A Mandatory Settlement Conference shall be conducted on April 6, 2022 at
10   9:30 a.m. in the chambers of Magistrate Judge Ruth Bermudez Montenegro, 2003 W.
11   Adams Ave., Suite 220, El Centro, California 92243. Counsel or any party representing
12   himself or herself shall submit confidential settlement briefs directly to chambers by
13   March 25, 2022. All parties are ordered to read and to fully comply with the Chamber
14   Rules of the assigned magistrate judge.
15          9.     Counsel shall file their Memoranda of Contentions of Fact and Law and take
16   any other action required by Civil Local Rule 16.1(±)(2) by April 14, 2022.
17          10.    Counsel shall comply with the pre-trial disclosure requirements of FED; R. ·
18 ·cIV. P. 26(a)(3) by April 14, 2022. Failure to comply with these disclosure requirements
19   could result in evidence preclusion or other sanctions under FED. R. CIV. P. 37.
20          11.    Couns~l shall meet and take the action required by Civil Local Rule 16.1 (f)(4)
21   by April 21, 2022. At this meeting, counsel shall discuss and attempt to enter into
22   stipulations and agreements resulting in simplification of the triable issues: Counsel shall ·
23   exchange copies and/or display all exhibits other than those to be used for impeachment.
24   The exhibits shall be prepared in accordance with Civil LocalRule 16.l(f)(4)(c). Counsel
25   shall note any objections they have to any other parties' Pretrial Disclosures under FED. R.
26   CIV. P. 26(a)(3). Counsel· shall cooperate in the preparation of the proposed pretrial
27   conference order.
28          12.    Counsel for Plaintiff will be responsible for preparing the pretrial order and

                                                   4
                                                                                17-cv-00813-JLS-RBM
 1 arranging the meetings of counsel pursuant to Civil Local Rule 16.1 (f). By April 28, 2022,
 2    Plaintiff's counsel must provide opposing counsel with the proposed pretrial order for
 3    review and approval. Opposing counsel must communicate promptly with Plaintiffs
 4    attorney concerning any objections to form or content of the pretrial order, and both parties
 5    shall attempt promptly to resolve their differences, if any, concerning the order.
 6           13.   The Proposed Final Pretrial Conference Order, including objections to any
 7    other parties' FED. R. CIV. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
 8    lodged with the assigned district judge by May 5, 2022, and shall be in the form_ prescribed
9     in and comply with Civil Local Rule 16.1(±)(6).
10·          14.   The Final Pretrial Conference is scheduled on the calendar of the Honorable
11    Janis L. Sammartino on May 12, 2022 at 1:30 p.m.
12           15.   The parties must review the chambers' rules for the assigned magistrate judge.
13           16.   A post trial settlement conference before a magistrate judge may be held
14    within thirty days of verdict in the case.
15           17.   The dates and times set forth herein will not be modified except for good cause
16    shown.
17           18.   Briefs or memoranda in support of or in opposition to any pending motion
18    shall not exceed twenty-five (25) pages in length without leave of a district court judge.
19    No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
20    Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
21    and a table of authorities cited.
22           19.   Plaintiffs counsel shall serve a copy of this order on all parties that enter this
23    case hereafter.
24    Ill
25    Ill
26    Ill
27    Ill
28    III

                                                    5
                                                                                   17-cv-O0813-JLS-RBM
 1        IT IS SO ORDERED.
 2   Dated: June 21, 2021
 3
                              ~NEGR
 4
                              UNITED STATES MAGISTRATE JUDGE
 5
 6

 7

 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               6
                                                  17-cv-00813-JLS-RBM
